

115 HR 6552 IH: Timely Review of Infrastructure Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6552IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Olson (for himself, Mr. Gene Green of Texas, Mr. Johnson of Ohio, Mr. McCaul, Mr. Hudson, Mr. Weber of Texas, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Department of Energy Organization Act to address insufficient compensation of
			 employees and other personnel of the Federal Energy Regulatory Commission,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Timely Review of Infrastructure Act. 2.Addressing insufficient compensation of employees and other personnel of the Federal Energy Regulatory Commission (a)In generalSection 401 of the Department of Energy Organization Act (42 U.S.C. 7171) is amended by adding at the end the following:
				
					(k)
 (1)Notwithstanding any other provision of law, if the Chairman publicly certifies that compensation for a category of employees or other personnel of the Commission is insufficient to retain or attract employees and other personnel to allow the Commission to carry out its functions in a timely, efficient, and effective manner, the Chairman may fix the compensation for such category of employees or other personnel, without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, or any other civil service law.
 (2)A certification described in paragraph (1) shall apply with respect to a category of employees or other personnel, specify a maximum reasonable compensation for such category of employees or other personnel, and be valid for a 5-year period beginning on the date the certification is made. Not later than 90 days before the expiration of the certification, the Chairman shall determine whether the certification should be renewed for a subsequent 5-year period. 
 (3)Any employee or other personnel whose compensation was fixed by the Chairman in accordance with paragraph (1) may, at the discretion of the Chairman, retain the level of compensation so fixed, regardless of whether a certification described in paragraph (1) is in effect with respect to the compensation of such employee or other personnel.
 (4)The Chairman shall consult with the Director of the Office of Personnel Management in the implementation of this subsection, including in the determination of compensation with respect to each category of employees or other personnel.
 (5)The Chairman may apply the provisions of this subsection with respect to experts and consultants whose services are procured by the Chairman in accordance with section 3109 of title 5, United States Code.
						.
 (b)ReportNot later than one year after the date of the enactment of this Act, and every two years thereafter for 10 years, the Chairman of the Federal Energy Regulatory Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on information relating to hiring, vacancies, and compensation at the Federal Energy Regulatory Commission, including any associated trends regarding such hiring, vacancies, and compensation.
 (c)ApplicabilityThe amendments made by this Act shall take effect on the date of the enactment of this Act and apply beginning on the date that is 30 days after such date of enactment.
			